                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ADRIAN SOLORIO,
                                   7                                                          Case No. 19-cv-02350-YGR (PR)
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER OF TRANSFER
                                   9
                                         WILLIAM SULLIVAN, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12          Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   and an application for in forma pauperis status. Dkts. 1, 3. He has also filed a “Motion for

                                  14   Emergency Relief.” Dkt. 2.

                                  15          The acts complained of occurred at California Correctional Institution in Tehachapi, which

                                  16   is located in the Eastern District of California, and it appears that Defendants reside in that district.

                                  17   Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  18          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  19   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                  20   Clerk of the Court shall transfer the case forthwith. All pending motions (dkts. 2, 3) are

                                  21   TERMINATED on this Court’s docket as no longer pending in this district.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 9, 2019

                                  24                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  25                                                     United States District Court Judge
                                  26
                                  27

                                  28
